
	
		I
		111th CONGRESS
		1st Session
		H. R. 757
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Conaway (for
			 himself, Mr. Brady of Texas,
			 Mr. Carter,
			 Mr. Olson,
			 Mr. Marchant,
			 Mr. Lucas,
			 Mr. Kline of Minnesota,
			 Mr. Boustany,
			 Mr. Cuellar,
			 Mr. Rooney,
			 Mr. Fleming,
			 Mr. Harper,
			 Ms. Granger,
			 Mr. Thornberry,
			 Mr. Neugebauer,
			 Mr. Poe of Texas,
			 Mr. Hall of Texas,
			 Mr. Walden,
			 Mr. Hoekstra,
			 Mr. Barrett of South Carolina,
			 Mr. Culberson,
			 Mr. Sessions,
			 Mr. McCarthy of California,
			 Mr. Burgess,
			 Mr. Barton of Texas,
			 Mr. Hensarling,
			 Mr. Price of Georgia,
			 Mr. McCaul,
			 Mr. Hinojosa,
			 Mr. Gene Green of Texas,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Ortiz,
			 Mr. Gonzalez,
			 Mr. Smith of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Gohmert,
			 Mr. Paul, Mr. Al Green of Texas,
			 Mr. Edwards of Texas, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To redesignate the Federal building and United States
		  Courthouse located at 200 East Wall Street in Midland, Texas, as the
		  George H. W. Bush and George W. Bush United States Courthouse and George
		  Mahon Federal Building.
	
	
		1.RedesignationThe Federal building and United States
			 Courthouse located at 200 East Wall Street in Midland, Texas, known as the
			 George Mahon Federal Building, shall be known and designated as the
			 George H. W. Bush and George W. Bush United States Courthouse and George
			 Mahon Federal Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States Courthouse referred to in section 1 shall be deemed to be a
			 reference to the George H. W. Bush and George W. Bush United States
			 Courthouse and George Mahon Federal Building.
		
